Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 1 of 10 Page ID
                                  #:2888




  Summary Judgment Ex. 5
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 2 of 10 Page ID
                                  #:2889
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 3 of 10 Page ID
                                  #:2890
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 4 of 10 Page ID
                                  #:2891
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 5 of 10 Page ID
                                  #:2892
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 6 of 10 Page ID
                                  #:2893
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 7 of 10 Page ID
                                  #:2894
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 8 of 10 Page ID
                                  #:2895
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 9 of 10 Page ID
                                  #:2896
Case 8:20-cv-00043-SB-ADS Document 190-40 Filed 05/14/21 Page 10 of 10 Page ID
                                   #:2897
